DETAILED ACTION
The communication dated 1/4/2022 has been entered and fully considered.
Claims 1-23 and 28 were canceled. Claims 24, 26, 29-30, and 34-35 were amended. Claims 24-27 and 29-37 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 1/4/2022, with respect to claims 26-32 and 35 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejections of claims 26-32 and 35 have been withdrawn.
Applicant’s arguments, see page 6, filed 1/4/2022, with respect to claims 24-27, 31-33, and 35 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejections of claims 24-27, 31-33, and 35 have been withdrawn.
Applicant’s arguments, see page 6, filed 1/4/2022, with respect to claims 28-30, 34, and 36-37 have been fully considered and are persuasive.  The dependency objections of claims 28-30, 34, and 36-37 have been withdrawn.

Allowable Subject Matter
Claims 24-27 and 29-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 24, Kim KR 20130037427 A, the closest prior art, differs from the instant claims in failing to teach a holding member for rotatably supporting the roller in a state where an outer periphery wall surface of the roller is partially exposed, and an end face of the roller has a rib for preventing a cloth from being caught provided on an outer periphery side so as to block a gap between the roller and the holding member. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the washing machine taught by Kim as claimed.
Claims 25-27 and 29-33 are allowed as they are dependent upon allowed claim 24.
As for claim 34, Kim KR 20130037427 A, the closest prior art, differs from the instant claims in failing to teach side expanded portions that are positioned at corresponding both side portions across the roller of the washing tub, that extend so as to form a smooth curve along an exposed outer periphery wall surface of the roller, and that smoothly guide laundry toward the roller are provided, the roller is held by a holding member to form a roller unit, the roller unit is attached to a cover member made of plastic provided in an internal wall surface of the washing tub, and each of the side expanded portions is formed by continuously joining a curved wall provided in the holding member, and a curved wall provided in the cover member. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the washing machine taught by Kim as claimed.
Claims 35-37 are allowed as they are dependent upon allowed claim 34.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711